Office Action Summary
This final office action is responsive to the amendment of 16 December 2020.  Currently Claims 1-10 and 13-22 are pending and are examined below.   
 Response to Arguments
	The applicant’s amendments have overcome the outstanding 101 and 112(a) rejections.  The claim recites a feedback loop to improve the application of machine learning to determine patterns in the data and to improve the pattern matching of the machine learning.  As such the claimed invention is not practically performed in the human mind and is patent eligible subject matter.

The applicant broadly alleges that Farook and King do not teach training a model based on additionally recited limitations dealing with what the variables are for inputting into the model.
The examiner respectfully disagrees.
One of the recited data elements is taught by Farook:  
 identifying information of departments attributed to one or more workflow approval request decisions
	Other data elements are taught by King:
amount of time elapsed between workflow approval requests and corresponding workflow approval request decisions
amount of time elapsed between action by two or more workflow approval request personnel in connection with a workflow approval request decision, and 
identifying information of departments attributed to one or more workflow
approval request decisions
These data elements are taught by the phase gate, cross functional review of projects as they proceed through a project approval process.
Thus the data elements claimed (i.e. at least three of) are separately taught by King.  Given that Farook is using past project data to create a case based reasoning system which uses machine learning to identify patterns in project data that is useful for predicting which projects should be approved or not – adding the portfolio management data taught separately by King would improve the ability to discern which projects would be successful or not (and thus be approved or disapproved).  Given that a person of ordinary skill in the art would recognize the value of King’s data in adding to the data already taught by Farook, there is a reasonable expectation of success in using the additional data elements to serve as the basis for identifying more rich patterns in the data to improve the prediction ability of Farook’s model.








Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 8, 13, 14, 15, 17, 18, 20, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over “Intelligent project approval cycle for local government: case-based reasoning approach”, MK Farooq, MJ Khan, S Shamail… - Proceedings of the 3rd …, 2009 - dl.acm.org (hereinafter Farooq) in view of King US 2004/0230468 (hereinafter King)

	Regarding Claim 1, Farooq teaches
 	1. A computer-implemented method comprising:
 	training a machine learning model for workflow approval requests, wherein training the machine learning model comprises automatically learning one or more temporal-based patterns from historical data related to one or more previous workflow approval requests;
	page 70:
           

    PNG
    media_image1.png
    181
    596
    media_image1.png
    Greyscale

This model is based on historical data as shown in Table 1 on page 71.
wherein the historical data comprise three or more of workflow approval request decisions attributed to multiple workflow approval request personnel, workflow approval requests involving at least one account addition, workflow approval requests involving at least one account deletion, amount of time elapsed between workflow approval requests and corresponding workflow approval request decisions, amount of time elapsed between action by two or more workflow approval request personnel in connection with a workflow approval request decision, and 
identifying information of departments attributed to one or more workflow approval request decisions
Farook, Table 1 health care projects is identifying information of departments attributed with past workflow approval request decisions. (the other data elements are taught by King as noted below)
generating, in response to an additional workflow approval request, an output value of the machine learning model by processing input data related to the additional workflow approval request using the trained machine learning model;
	page 72:

    PNG
    media_image2.png
    214
    594
    media_image2.png
    Greyscale

	The case based reasoning model using by Farook uses machine learning to recognize patterns in the data corresponding to past cases (this is discussed in section 4.2 – here note the use of probabilistic similarity measures is broadly interpreted to be machine learning)
comparing the output value to at least one predefined threshold value; and
automatically rejecting the additional workflow approval request responsive to a result of the comparing of the output value to the at least one predefined threshold value;
	
    PNG
    media_image3.png
    301
    595
    media_image3.png
    Greyscale

	Here the accuracy of the model predicts whether the project was approved in accordance with the accuracy and error methods shown above.  

    PNG
    media_image4.png
    235
    602
    media_image4.png
    Greyscale

The similarity classification of successful versus unsuccessful projects means that there is a threshold value calculated for determining that a project fits the pattern of unsuccessful projects and should not be approved.
further training the machine learning model using information pertaining to the rejection of the additional workflow approval request
page 70

    PNG
    media_image5.png
    116
    591
    media_image5.png
    Greyscale

The repository of Figure 1 (center cylinder) suggests that when a proposal is rejected, this is used in further iterations to further improve the ability to evaluate projects.

Farooq does not teach a workflow process for approving a project and does not teach:
wherein the method is performed by at least one processing device comprising a processor coupled to a memory.
	However King teaches these limitations:

    PNG
    media_image6.png
    369
    629
    media_image6.png
    Greyscale

	(See Figure 17 regarding the use of a processor for automating the workflow process).  Further King teaches:
	
    PNG
    media_image7.png
    284
    629
    media_image7.png
    Greyscale

performing at least one automated action based at least in part on the rejection of the additional workflow approval request: and
paragraph 36

    PNG
    media_image8.png
    259
    531
    media_image8.png
    Greyscale


	It would have been obvious to one of ordinary skill in the art to have modified the teachings of Farooq regarding using a case based machine learning analysis of which projects to be approved, to have included automating the method proposed by Farooq with the workflow system of King, because it would have provided the benefit of providing a way for managers to evaluate projects to ultimately have the best strategic portfolio of projects.

Farook does not teach where the data includes, however King teaches:
amount of time elapsed between workflow approval requests and corresponding workflow approval request decisions

    PNG
    media_image9.png
    150
    524
    media_image9.png
    Greyscale

Here King teaches the duration of project phases being assigned (these phases define the amount of time from a request for approval, i.e. the beginning of a phase and the approval of the project to go into the next phase – phase approval is discussed in the latter part of paragraph 53
amount of time elapsed between action by two or more workflow approval request personnel in connection with a workflow approval request decision, and 
paragraph 62, once a phase is approved and the next phase begins, the duration of this phase meets the limitation of time elapsed between action by approval request 
identifying information of departments attributed to one or more workflow
approval request decisions
paragraph 62

    PNG
    media_image10.png
    120
    522
    media_image10.png
    Greyscale

The different phases have different departments associated with each phase (see also paragraph 64).

King teaches a phase gate decision process which is workflow enabled where data is tracked as to phase durations and how activities are scheduled within the phases.  King further teaches a portfolio management approach (see paragraph 58) – this means that the company is attempting to rationalize their portfolio, i.e. to determine which projects are worthwhile and which are not, given limited company resources (one of the reasons for having the phase gate process in King is to stop projects that are not making progress in order to refocus on those that are successful in passing phase gates).  In section 2.1 Farook notes that projects have budget and financial considerations thus suggesting that economic considerations are important in evaluating projects.



Regarding Claim 3, Farooq teaches
3. The computer-implemented method of claim 1, wherein performing at least one automated action comprises:  outputting, to one or more workflow approval request personnel for manual action, an indication of non-rejection for the additional workflow approval request.
	Farooq’s method teaches approving or rejecting projects based on the CBR as discussed above.  Farooq does not teach the outputting for manual action as claimed, however King teaches (paragraph 36):
	
    PNG
    media_image11.png
    89
    637
    media_image11.png
    Greyscale

	
    PNG
    media_image12.png
    287
    632
    media_image12.png
    Greyscale

	The subsequent reviews once a request is initially approved are indications of non-rejection for the additional approval request.  It would have been obvious to one of ordinary skill in the art to have modified the teachings of Farooq to have included the workflow automation teachings of King because it would have provided the benefit of automating the approval request using workflow.

Regarding Claim 4, Farooq teaches
4. The computer-implemented method of claim 1, wherein the at least one predefined threshold value comprises one or more confidence level thresholds attributed to one or more workflows.

    PNG
    media_image3.png
    301
    595
    media_image3.png
    Greyscale

Farook teaches a number of classification (i.e. similarity) approaches for determining whether a project should be classified as being unsuccessful (and thus should be rejected)  or successful (should be approved).  The classification methods use statistics to determine which group a project should be classified in.  While Farook does not explicitly state that these statistically based classification methods using confidence intervals, it is inherent in such statistical analysis to state the results based on a confidence measure (e.g. 95% confidence interval).  If not inherent (i.e. for 

Regarding Claim 5, Farooq teaches
5. The computer-implemented method of claim 1, wherein further training the machine learning model comprises:
tuning the machine learning model based at least in part on one or more tuning parameters.

    PNG
    media_image13.png
    213
    592
    media_image13.png
    Greyscale

	The adding or removing parameters is tuning of the model.

Regarding Claim 8, Farooq teaches
8. The computer-implemented method of claim 5, wherein the one or more tuning parameters comprises a regularization parameter pertaining to rates of successful classification by the machine learning model.
	
    PNG
    media_image14.png
    246
    500
    media_image14.png
    Greyscale

	The predicted probability is a parameter pertaining to rates of successful classification.


Regarding Claim 13, Farooq does not teach however King teaches
13. The computer-implemented method of claim 1, wherein automatically rejecting the additional workflow approval request comprises automatically rejecting at least a portion of the additional workflow approval request.
	Paragraph 36:

    PNG
    media_image15.png
    344
    632
    media_image15.png
    Greyscale

Paragraph 53:
	
    PNG
    media_image16.png
    117
    638
    media_image16.png
    Greyscale

	Here King teaches that parts of a pending project can be reviewed or rejected.  These are based upon various functional areas reviewing their area to determine whether that part of the project is viable.  King’s approach to project approval is based upon identifying which functional areas have issues with the project (i.e. finance, engineering, marketing, etc.).  For example, a project may have issues with financial aspects but be feasible and desirable from an engineering standpoint.  Farooq teaches different analogous areas in project evaluation (see Table 1 on page 71 – e.g. technically viable is related to engineering; financial sustainability is finance).  It thus would have been obvious to have modified Farooq’s teaching to have identified which project elements cause a project’s evaluation to fail, as suggested by King because it would have provided the benefit of identifying and correcting why an otherwise viable project was not ready to be executed.  King teaches that evaluating projects in this manner helps ensure that a viable portfolio of projects is executed by a company (see 
 
Regarding Claim 14, Farooq teaches
14. The computer-implemented method of claim 1, wherein automatically rejecting the additional workflow approval request comprises automatically rejecting the additional workflow approval request upon a determination that the output value meets or exceeds the at least one predefined threshold value.
	The similarity classification of Farooq uses a threshold to determine whether projects should be approved or rejected.  This threshold value is provided by the similarity classification of Farooq where projects are either rejected or accepted.

	Claims 15, 17, 18 and 20 recite similar limitations to those addressed by the rejection of claims 1, 3-5, 8, 13, 14 above and are therefore rejected under the same rationale.
	Furthermore regarding claims 15 and 18, Farooq does not teach the software of claim 15 nor the apparatus with a processing device and memory of claim 18, however King teaches performing the method steps with software and hardware (see paragraph 28 regarding the software and Figure 17 #1704, #1708).  It would have been obvious to have automated the steps of Farooq with the computer elements taught by King because it would have provided the well known benefit of making the method steps performed faster and more efficient since they were performed using a computer.

Regarding Claim 21 (and similar claim 22), Farooq teaches
	21. (New) The apparatus of claim 18 wherein the at least one predefined threshold value comprises one or more confidence level thresholds attributed to one or more workflows.
	The confidence level thresholds are taught in claim 1 by Farook above (i.e. the confidence level is the statistical threshold indicating that a particular project being evaluated is similar or not to the results of Farooks CBR similarity analysis.)  In a broad sense the process taught by Farook is a “workflow” however in the sense that a workflow is interpreted as being a computer automated process, this is taught by King as noted above with the rationale for automating the process laid out by Farook.
 
Claims 2, 6, 7, 9, 10, 16, 19  are rejected under 35 U.S.C. 103 as being unpatentable over “Intelligent project approval cycle for local government: case-based reasoning approach”, MK Farooq, MJ Khan, S Shamail… - Proceedings of the 3rd …, 2009 - dl.acm.org (hereinafter Farooq) in view of 
King US 2004/0230468 (hereinafter King) and further in view of
“Evolutionary fuzzy decision model for construction management using support vector machine”, MY Cheng, AFV Roy - Expert Systems with Applications, 2010 – Elsevier (hereinafter Cheng)	

Regarding Claim 2, Farooq teaches
2. The computer-implemented method of claim 1, wherein the machine learning model comprises a [[support vector]] machine learning model.
page 71:

    PNG
    media_image17.png
    294
    581
    media_image17.png
    Greyscale

Farooq teaches the use of a machine learning model to classify projects (i.e. the similarity measures discussed above), however Farooq does not teach where the classification model is an SVM, however this is taught by Cheng.
Cheng teaches:

    PNG
    media_image18.png
    286
    754
    media_image18.png
    Greyscale

It would have been obvious to have modified the teachings of Farook regarding using a classification tool for CBR of project approval to have included where the classification was performed by SVM, as suggested by Cheng, because it would have provided the benefit of improving the classification of projects to determine which projects should be pursued.

Regarding Claim 6, Farooq teaches
6. The computer-implemented method of claim 5, wherein the one or more tuning parameters comprises a [[kernel]] parameter pertaining to a [[kernel]] function applied to the historical data related to one or more workflow approval requests.
	The parameters above are similarity parameters.  According to a broadest reasonable a similarity parameter is a kernel parameter, however kernel parameters are a well known part of using a support vector machine (SVM) as taught by Cheng. (page 6062 column 2:)
	
    PNG
    media_image19.png
    366
    746
    media_image19.png
    Greyscale

	Cheng further teaches regarding the benefits of using SVM to analyze projects:
	
    PNG
    media_image20.png
    285
    760
    media_image20.png
    Greyscale



Regarding Claim 7, Farooq teaches
7. The computer-implemented method of claim 6, wherein the kernel function comprises a polynomial kernel.
	See claim 6 above regarding the use of the polynomial kernel.  The rationale for combining the use of the polynomial kernel is the same as for claim 6 above.

Regarding Claim 9, Farooq does not teach, however Cheng teaches
9. The computer-implemented method of claim 5, wherein the one or more tuning parameters comprises a gamma parameter pertaining to an extent of influence of one or more data points based on proximity of the one or more data points from a hyperplane.
	Page 6062
	
    PNG
    media_image21.png
    246
    748
    media_image21.png
    Greyscale


	Given that the gamma parameter is a well known aspect of SVM, the obviousness of combining this with the teachings of Farooq and Cheng above would have been obvious to one of ordinary skill in the art because it would improve predictive accuracy of the SVM function to determine which projects should be approved or not.

Regarding Claim 10, Farooq does not teach, however Cheng teaches
10. The computer-implemented method of claim 5, wherein the one or more tuning parameters comprises a margin parameter pertaining to proximity to one or more closest data points and similarity to one or more classes from a hyperplane.

    PNG
    media_image22.png
    183
    755
    media_image22.png
    Greyscale

The parameter C here pertains to bandwidth (i.e. proximity to closest data points) and margin maximization (i.e. similarity to classes specified by the hyperplane in SVM).
It would have been obvious to one of ordinary skill in the art to have modified Farooq to have included the margin parameter as taught by Cheng because it would have provided the benefit of improving the predictive accuracy of the SVM function to determine which projects should be approved or not.


Claims 16 and 19 recite similar limitations to those addressed by the rejection of claims 2, 6, 7, 9, 10 above and are therefore rejected under the same rationale.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan G. Sterrett whose telephone number is 571-272-6881.  The examiner can normally be reached on 10-6pm

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

18 February 2021



/JONATHAN G STERRETT/Primary Examiner, Art Unit 3623